Citation Nr: 0410043	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  00-16 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased evaluation for intervertebral disc 
disease L4-5, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  The February 1997 
rating decision continued the then assigned 10 percent evaluation 
for the service-connected back disorder.

The record discloses that during the pendency of this matter, the 
RO granted an increased evaluation from 10 percent to 20 percent 
by rating decision dated in August 2000, and thereafter granted an 
increased evaluation of 40 percent in an October 2001 rating 
decision.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to a RO decision 
assigning a particular rating, a subsequent RO decision assigning 
a higher rating, but less than the maximum available benefit, does 
not abrogate the pending appeal).


REMAND

By letter dated in March 2004, the veteran was advised that a 
preliminary review of the record disclosed an underlying 
jurisdictional issue which must be addressed before the Board may 
consider the merits of the claim currently before it.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In his reply, received in March 2004, the veteran requested the 
opportunity to testify at a hearing before a Veterans Law Judge 
sitting at the local VA office.  Accordingly, to ensure full 
compliance with due process requirements, the case is REMANDED to 
the regional office for the following development: 

The RO should contact the veteran in order to schedule a "Travel 
Board" hearing following the usual procedures under 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.704 (2003).  He should also be 
informed that he has the option of participating in a 
videoconference hearing before a member of the Board. 

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this action, 
the Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this case.  The veteran need 
take no action unless otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





